            Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 1 of 17
Check Point Threat Extraction Secured This Document                                    Get Original



    1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
        Roger A. Denning (CA SBN 228998) / denning@fr.com
    2   Frank J. Albert (CA SBN 247741) / albert@fr.com
        K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
    3
        Jared A. Smith (CA SBN 306576) / jasmith@fr.com
    4   Tucker Terhufen (CA SBN 311038) / terhufen@fr.com
        FISH & RICHARDSON P.C.
    5   12860 El Camino Real, Ste. 400
        San Diego, CA 92130
    6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
    7
        Susan Morrison (Pro Hac Vice) / morrison@fr.com
    8   FISH & RICHARDSON P.C.
        222 Delaware Avenue, 17th Floor
    9   P.O. Box 1114
        Wilmington, DE 19801
   10   Telephone: (302) 652-5070 / Fax: (302) 652-0607
   11   Additional counsel listed on signature page

   12   Attorneys for Plaintiff,
        FINJAN LLC
   13

   14                                UNITED STATES DISTRICT COURT
   15                               NORTHERN DISTRICT OF CALIFORNIA
   16                                      (OAKLAND DIVISION)
   17   FINJAN LLC,                                       Case No. 4:14-cv-04908-PJH
   18
                       Plaintiff,                         PLAINTIFF FINJAN LLC’S NOTICE OF
   19                                                     MOTION AND MOTION FOR LEAVE TO
               v.                                         AMEND ITS INFRINGEMENT
   20                                                     CONTENTIONS
        PALO ALTO NETWORKS, INC.,
   21                                                     [REDACTED VERSION OF DOCUMENT
                       Defendant.                         SOUGHT TO BE SEALED]
   22
                                                          Date: August 12, 2021
   23
                                                          Time: 1:30 p.m.
   24
                                                          Ctrm: 3, 3rd Floor
   25                                                     Hon. Phyllis J. Hamilton

   26

   27

   28

                                                             Case No. 4:14-cv-04908-PJH
                    FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
            Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 2 of 17




 1                                                     TABLE OF CONTENTS

 2                                                                                                                                         Page
 3

 4   I.       INTRODUCTION ............................................................................................................ 1

 5   II.      FACTUAL BACKGROUND ........................................................................................... 2

 6   III.     ARGUMENT .................................................................................................................... 7
 7            A.        Good Cause Exists for Finjan’s Amendment of Its Infringement
                        Contentions. .......................................................................................................... 7
 8

 9            B.        PAN Will Not Suffer Any Prejudice................................................................... 12

10   IV.      CONCLUSION ............................................................................................................... 13

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           i                 Case No. 14-cv-04908-PJH
                    FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
           Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 3 of 17




 1
                                                       TABLE OF AUTHORITIES
 2
                                                                                                                                            Page(s)
 3
     Cases
 4
     Altera Corp. v. PACT XPP Techs., AG,
 5
         No. 14-cv-02868-JD, 2015 WL 928122 (N.D. Cal. Feb. 19, 2015) ....................................... 12
 6
     Apple Inc. v. Samsung Electronics Co. Ltd.,
 7      No. 12-CV-0630-LHK (PSG), 2013 WL 3246094 (N.D. Cal. June 26, 2013)......................... 7

 8   Brandywine Commc’ns Techs., LLC v. AT&T Corp.,
        No. C 12-2494 CW, 2014 WL 1569544 (N.D. Cal. Apr. 18, 2014) ....................................... 12
 9
     Comcast Cable Commc’ns, LLC v. OpenTV, Inc.,
10     No. C 16-06180 WHA, 2017 WL 2630088 (N.D. Cal. June 19, 2017) .................................. 11
11
     Illumina Inc. v. BGI Genomics Co.,
12       No. 20-CV-01465-WHO, 2021 WL 2400941 (N.D. Cal. June 11, 2021) ................................ 7

13   Monolithic Power Sys., Inc. v. Silergy Corp.,
       No. 14-cv-01745-VC (KAW), 2015 WL 5440674 (N.D. Cal. Sept. 15, 2015) ........................ 7
14
     PersonalWeb Techs., LLC v. Google Inc.,
15      No. C13-01317-EJD (HRL), 2014 WL 218164 (N.D. Cal. Jan. 17, 2014), report
16      and recommendation adopted sub nom. PersonalWeb Techs., LLC v. Google
        Inc., No. 5:13-CV-01317 EJD, 2014 WL 12708999 (N.D. Cal. Feb. 7, 2014) ........................ 9
17
     Radware Ltd. v. F5 Networks, Inc.,
18      No. C-13-02021-RMW, 2014 WL 3728482 (N.D. Cal. July 28, 2014) ................................... 9

19   Sportspower Ltd. v. Crowntec Fitness Mfg. Ltd.,
        No. 8:17-cv-02032-JLS, 2019 WL 6841993 (C.D. Cal. Sept. 25, 2019) .............................. 7, 8
20
     Symantec Corp. v. Acronis Corp.,
21
        Case No.: 11–5310 EMC (JSC), 2013 WL 5368053 (N.D. Cal. Sept. 25, 2013) ................... 12
22
     Synchronoss Techs., Inc. v. Dropbox Inc.,
23      No. 416CV00119HSGKAW, 2018 WL 2984850 (N.D. Cal. June 14, 2018) .................. 10, 13

24   Other Authorities
25   Patent L.R. 3-6 ............................................................................................................................ 7, 8
26

27

28

                                              ii                Case No. 14-cv-04908-PJH
                        FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
          Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 4 of 17




 1                                        NOTICE OF MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          NOTICE IS HEREBY GIVEN that on August 12, 2021, at 1:30 pm, or as soon thereafter as

 4   counsel may be heard by the Honorable Phyllis J. Hamilton in Courtroom 3, 3rd Floor, United States

 5   District Court of California, 280 South First Street, San Jose, CA 95113, Plaintiff Finjan LLC will

 6   and hereby does move the court for an order granting Finjan leave to amend its infringement

 7   contentions.

 8          This motion is based on this Notice of Motion, the following Memorandum of Points and

 9   Authorities, the proposed order submitted herewith, the pleadings and papers on file in this action,

10   any evidence and argument presented to the Court at or before the hearing on this motion, and all

11   matters of which the Court may take judicial notice.

12                                       STATEMENT OF ISSUE
13          Whether Finjan should be granted leave to amend its infringement contentions to include

14   citations to source code PAN produced after the deadline for Finjan’s infringement contentions, as

15   well as pinpoint citations to source code as requested by PAN, along with accompanying narratives?

16

17   I.     INTRODUCTION
18          Finjan respectfully requests leave to amend its infringement contentions to include:
19   (1) citations to source code for the accused products that PAN made available to Finjan only after
20   Finjan’s infringement contentions were due; and (2) pinpoint citations to source code for the accused

21   products, as PAN has requested. Finjan’s infringement contentions were due on April 1, 2021, and

22   Finjan served its contentions—totaling over 2,100 pages—on that day. After that date, on April 8,

23   PAN notified Finjan that it had made additional source code available for inspection on the source

24   code computer. Having not had access earlier, Finjan could not have included that source code in

25   its original infringement contentions. Finjan has now reviewed and analyzed the late-produced

26   source code, and Finjan has prepared amended infringement contentions to include citations to that

27   late-produced code, along with narratives explaining how that code further shows the accused

28   products meet various limitations of the asserted claims.

                                           1             Case No. 4:14-cv-04908-PJH
                FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
           Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 5 of 17




 1           Additionally, Finjan has amended its infringement contentions include pinpoint citations to

 2   the source code for PAN’s accused products, along with additional accompanying narratives. PAN

 3   argued in its pending motion to strike that Finjan’s infringement contentions should be stricken in

 4   their entirety because Finjan did not include pinpoint citations to PAN’s source code. Pinpoint

 5   citations to source code are not required under the Patent Local Rules, as Finjan explained in its

 6   opposition to PAN’s motion to strike. Dkt. No. 133-4 (Finjan’s Opp. to Mot. to Strike at pp. 18-

 7   20.) Finjan’s original infringement contentions are more than adequate, as they identify which

 8   particular source code files are relevant for each limitation of the asserted claims (a total of

 9   relevant files out of the            files made available), and then provide narrative explanations

10   describing how the operation of those source code files meets each particular limitation. (See Id. at

11   pp. 6, 11-15, 17-18.) Nevertheless, to negate PAN’s complaint and remove the issue entirely from

12   this case, Finjan has gone back through its original infringement contentions to provide the requested

13   pinpoint citations on a limitation-by-limitation basis.

14           Finjan acted diligently to prepare these amended infringement contentions after receiving

15   PAN’s late-produced source code. Any delay is the fault of PAN for not making that source code

16   available for inspection before the deadline for Finjan’s infringement contentions. In addition, the

17   close of fact discovery has not been set, only one deposition has been taken, and the parties have

18   not yet submitted their claim construction briefs. As such, there is no prejudice to PAN, especially
19   because PAN delayed in producing the materials that Finjan now seeks to incorporate into its

20   infringement contentions, and it was PAN who requested the pinpoint citations.

21   II.     FACTUAL BACKGROUND
22           On April 1, 2021, Finjan timely served its infringement contentions. Finjan’s original

23   contentions total 2,141 pages and provide a detailed narrative describing how each accused product

24   meets each claim limitation. For support, the charts also include narratives citing to and discussing

25   PAN’s technical documents and source code, to the extent provided by PAN. For example, in the

26   excerpt below, Finjan explains how PAN-OS implements the claimed content processor and

27   specifically identifies the five source code files that receive the network packets corresponding to

28   executable files and processes those packets.

                                           2             Case No. 4:14-cv-04908-PJH
                FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
          Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 6 of 17




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12    Dkt. No. 133-11 (Finjan’s Opp. to PAN’s Mot. to Strike, Ex. H) at p. 182.)
13           In addition to citing to and describing how PAN’s technical documents and source code
14   show infringement, Finjan’s original contentions also identify documents and source code that were
15   missing from PAN’s production that Finjan believed would be additional evidence of infringement.
16   For example:
17                      The call to a first function, the call including an input, varies in each
                        instance depending on the nature of the requested content, and is
18                      implemented by at least the source code cited below and the
                        files, which to date, PAN has not produced despite repeated
19                      requests by Finjan.
20   Dkt. No. 133-11 (Finjan’s Opp. to PAN’s Mot. to Strike, Ex. H) at p. 12 (emphasis added).) Weeks
21   earlier, on February 25, 2021, Finjan had requested PAN to make those specific                 files available
22   for inspection, but PAN delayed. (Dkt. No. 133-22 (Id.) at Ex. U.) Finjan also sought production
23   of         files that Finjan believed would support its infringement theories, but PAN delayed in
24   making those files available, as well. (Id.)
25           On April 8, 2021, a week after Finjan’s contentions were due and were served, PAN notified
26   Finjan that it had loaded the                       files and other source code files onto the source code
27   computer for inspection. (Dkt. No. 133-24 (Id.) at Ex. W.) That was too late for Finjan to include
28   citations to the                     files in its original infringement contentions.

                                            3             Case No. 4:14-cv-04908-PJH
                 FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
         Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 7 of 17




 1          PAN’s source code and document production was still incomplete, however, and throughout

 2   the spring of 2021, Finjan continued to request that PAN supplement its production to include source

 3   code for the post-2015 versions of the accused “Traps” product and post-2015 technical

 4   documentation for all of the accused products.1 On June 15, 2021, despite not having produced that
 5   source code and those technical documents, PAN moved to strike Finjan’s infringement contentions.

 6   (Dkt. No. 128.)

 7          On June 29, 2021, two weeks after filing its motion to strike—and nearly three months after
 8   Finjan served its original infringement contentions—PAN finally made available for inspection the

 9   source code for the post-2015 versions of its accused Traps product (including versions 4.0, 5.0, 6.0,

10   and 7.0). (See Exh. 1 (June 29, 2021 email from Van Nort to Smith).) As PAN produced that source

11   code less than three weeks ago, Finjan and its expert have not yet been able to analyze it and include

12   it in the current version of its amended infringement contentions.

13          Lastly, PAN still has not produced the missing technical documentation for the accused
14   products. After many e-mails and conferences, on June 29, 2021, PAN finally told Finjan that it

15   will commit to producing the requested technical documents for the accused products by July 31,

16   2021. (Exh. 2 (June 29, 2021 email from Van Nort to Terhufen).) As Finjan has not yet received

17   those documents, they also are not included in the current version of the amended infringement

18   contentions.2
19          Finjan has now reviewed and analyzed the                      source code files that PAN made

20   available for inspection after the deadline for Finjan’s infringement contentions, and Finjan has

21   prepared amended contentions to include citations to the                       files. In addition, to

22

23
     1
       See, e.g., Dkt. No. 132-13 (Finjan’s Opp. to PAN’s Mot. to Strike), Ex. L (March 22, 2021 letter
24   from Smith to Van Nort regarding PAN’s deficient production); Dkt. No. 132-14 (Ex. M) (April 23,
     2021 letter from Goter to Van Nort regarding PAN’s deficient production); Dkt. No. 133-16 (Ex.
25   N) (May 25, 2021 letter from Smith to Van Nort regarding several issues including PAN’s failure
     to produce documents related to software for use with Traps); Dkt. No. 132-16 (Ex. O) (May 28,
26   2021 letter from Goter to Van Nort regarding PAN’s deficient production); Dkt. No. 132-17 (Ex. P)
     (June 7, 2021 letter from Smith to Van Nort regarding several issues including PAN’s deficient
27   document and source code productions); Exh. 1 (June 29, 2021 email from Van Nort to Smith); Exh.
     2 (June 29, 2021 email from Van Nort to Terhufen).
     2
28     Finjan believes it will likely have to seek leave to amend its infringement contentions again after
     it has analyzed the source code PAN produced on June 29, 2021, and the technical documents PAN
     says it will produce by July 31, 2021.
                                                          4                  Case No. 4:14-cv-04908-PJH
                  FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
         Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 8 of 17




 1   eliminate PAN’s complaints regarding pinpoint citations to source code, Finjan also has added

 2   pinpoint citations to the source code files. Finjan has attached versions of its amended infringement

 3   contentions with redlines to show the supplementation. (Exhs. 3-7.)

 4          In addition to adding pinpoint citations to line numbers in the source code, Finjan’s amended

 5   infringement contentions also include additional detailed narratives about the source code that

 6   further clarify and support Finjan’s theories of infringement. For example, for the limitation of claim

 7   1 of the ’154 Patent requiring a “content processor … for processing content received over a

 8   network,” Finjan added to the narrative describing the NGFW source code:

 9

10

11

12

13

14

15

16

17

18    (Exh. 5 (Amended Appendix E-1) at pp. 163-64.)
19          Following that narrative, Finjan cited several source code files that are relevant to that
20   explanation. (Id. at pp. 164-65.) And after that listing of relevant source code files, Finjan provided
21   detailed explanations that include specific function calls and pinpoint citations to line numbers in
22   the source code that illustrate exemplary structures in the source code that support the narratives
23   provided in the preceding pages:
24

25

26

27

28

                                           5             Case No. 4:14-cv-04908-PJH
                FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
         Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 9 of 17




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21    (Id. at pp. 165-66.)

22          Finjan repeated this exercise for each limitation of the claims to illuminate its infringement

23   theories with pinpoint citations and substantial narratives. (See, e.g., id. at pp. 166-255; 279-295;

24   322-335.) This amendment added 170 pages to Finjan’s infringement contentions, increasing them

25   from 2,141 pages to 2,311 pages.

26          Finjan notified PAN on July 14, 2021, that Finjan planned to file the present motion and

27   asked for PAN’s position, and PAN responded by requesting to see the amended contentions. On

28   July 16, 2021, Finjan e-mailed PAN a redlined version of the proposed amended infringement

                                           6             Case No. 4:14-cv-04908-PJH
                FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
            Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 10 of 17




 1   contentions and asked for PAN’s position on the motion to amend by July 19, 2021. On July 19,

 2   2021, counsel for Finjan left a voicemail for counsel for PAN and sent a follow-up e-mail, asking

 3   for PAN’s position on the motion. PAN responded by email on July 19, 2021 that it cannot yet take

 4   a position on Finjan’s motion.

 5   III.      ARGUMENT
 6             A.     Good Cause Exists for Finjan’s Amendment of Its Infringement Contentions.
 7             Patent L.R. 3-6 permits amendment of infringement contentions “only by order of the Court”

 8   and only upon a “timely showing of good cause.” Illumina Inc. v. BGI Genomics Co., No. 20-CV-

 9   01465-WHO, 2021 WL 2400941, at *3 (N.D. Cal. June 11, 2021); Pat. L.R. 3-6. The rule lists

10   several examples of “circumstances that may, absent undue prejudice to the non-moving party,

11   support a finding of good cause,” including “recent discovery of nonpublic information about the

12   Accused Instrumentality which was not discovered, despite diligent efforts, before the service of the

13   Infringement Contentions.” Id. In determining whether a party has established good cause, courts

14   ask whether the party has shown that it has acted with diligence. Apple Inc. v. Samsung Electronics

15   Co. Ltd., No. 12-CV-0630-LHK (PSG), 2013 WL 3246094, at *1 (N.D. Cal. June 26, 2013) (“If the

16   court finds that the moving party has acted with diligence, it then must determine whether the non-

17   moving party would suffer prejudice if the motion to amend were granted.”). Diligence consists of

18   two steps: “(1) diligence in discovering the basis for amendment; and (2) diligence in seeking
19   amendment once the basis for amendment has been discovered.” Monolithic Power Sys., Inc. v.

20   Silergy Corp., No. 14-cv-01745-VC (KAW), 2015 WL 5440674, at *2 (N.D. Cal. Sept. 15, 2015)

21   (citation omitted).

22             As a threshold issue, courts have found that a party seeking to amend its contentions need

23   not show good cause when it made the amendment in response to a motion to strike by the other

24   party, as the other party cannot complain about getting precisely what it wanted. See Sportspower

25   Ltd. v. Crowntec Fitness Mfg. Ltd., No. 8:17-cv-02032-JLS, 2019 WL 6841993, at *4 (C.D. Cal.

26   Sept. 25, 2019) (applying the Patent Local Rules of N.D. Cal. and finding “[n]either Rule 3-6, nor

27   the caselaw, stand for the proposition that a party requesting leave to amend in response to a motion

28   to strike must make the same showing of good cause that it would be required to make if formally

                                               7             Case No. 4:14-cv-04908-PJH
                    FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
         Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 11 of 17




 1   moving to amend its contentions to add newly discovery information.”) (citing Slot Speaker Techs.,

 2   Inc. v. Apple, Inc., No. 13-cv-01161-HSG, 2017 WL 235049, at *8 (N.D. Cal. Jan. 19, 2017)).3 In

 3   that case, the defendant sought to amend its invalidity contentions in response to repeated complaints

 4   from the plaintiff. Id. at *2. The court found that, “a party requesting leave to amend its existing
 5   contentions to comply with the disclosure rules in response to a motion to strike is far afield from

 6   the context of a party formally moving to amend its contentions to add newly discovery

 7   information.” Id. (internal quotations omitted) (emphasis in original) (citing Slot Speaker Techs.,

 8   Inc. v. Apple, Inc., No. 13-cv-01161-HSG, 2017 WL 235049, at *8 (N.D. Cal. Jan. 19, 2017)). “The

 9   reasoning is simple: Crowntec cannot now complain for getting precisely what it requested in its

10   repeated objections to the Original Invalidity Contentions.” Id. The court then concluded that

11   “because the Supplemental Invalidity Contentions qualitatively mirror the Original Invalidity

12   Contentions and provide further detail on Sportspower’s theories of invalidity that Crowntec itself

13   has requested, the Court concludes that Sportspower need not show ‘diligence’ to support good

14   cause for the requested amendments….” Id. at *5.

15          This case has numerous parallels with Sportspower. Finjan is seeking leave to amend its

16   contentions to add pinpoint citations to source code in response to PAN’s motion to strike, in which

17   it requests pinpoint citations to source code. Finjan’s amended contentions do not add new asserted

18   claims, new accused products or new infringement theories. “[PAN] cannot now complain for
19   getting precisely what it requested in its repeated objections.” Sportspower, at *4. Accordingly,

20   Finjan need not demonstrate diligence to supply good cause to amend. Even so, as described below,

21   Finjan has been more than sufficiently diligent in discovering new information and providing its

22   amended contentions once that information was available.

23          Under the usual P.L.R. 3-6 analysis, there is no doubt Finjan could not have included PAN’s

24                     source code files in its original infringement contentions, because PAN did not

25

26
     3
       Sportspower deals with leave to amend invalidity contentions. The standard for amending
27   infringement contentions is the same. See P.L.R. 3-6. Sportspower is also from the Central District
     of California, but that case applied the Patent Local Rules of this District. See id. at *2 (“In patent
28   cases, the Court generally follows the process and timeline outlined in the rules for patent cases that
     have been adopted by the Northern District of California, and the parties have stipulated to abide by
     those rules.”).
                                                        8                   Case No. 4:14-cv-04908-PJH
                 FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
        Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 12 of 17




 1   notify Finjan that the                   files were available for inspection by Finjan until April 8,

 2   2021, a week after the April 1 deadline. This is exactly the type of new information that courts find
 3   justify leave to amend contentions. See Radware Ltd. v. F5 Networks, Inc., No. C-13-02021-RMW,

 4   2014 WL 3728482, at *1 (N.D. Cal. July 28, 2014) (“In considering the party’s diligence, the critical

 5   question is whether the party could have discovered the new information earlier had it acted with

 6   the requisite diligence.” PersonalWeb Techs., LLC v. Google Inc., No. C13-01317-EJD (HRL),

 7   2014 WL 218164, at *4 (N.D. Cal. Jan. 17, 2014), report and recommendation adopted sub nom.

 8   PersonalWeb Techs., LLC v. Google Inc., No. 5:13-CV-01317 EJD, 2014 WL 12708999 (N.D. Cal.

 9   Feb. 7, 2014) (granting motion to leave because plaintiff was found to be diligent when it "requested

10   production of the [] source code").

11          Moreover, Finjan was diligent in requesting PAN’s source code files for inspection. On

12   January 22, 2021—even before the stay in this case was lifted on January 25, 2021—Finjan

13   requested that PAN make all of its source code available for inspection. (See Dkt. No. 132-19

14   (Finjan Opp. to PAN’s Mot. to Strike, Ex. R).) Then on February 25, 2021, Finjan requested that

15   PAN make available for inspection these specific                       files. (Dkt. No. 133-22 (Id.) at

16   Ex. U.) PAN chose to ignore Finjan’s requests and withhold production until after Finjan’s

17   infringement contentions were due. Thus, it is PAN’s conduct, and not that of Finjan, that makes

18   this motion necessary. Moreover, Finjan repeatedly told PAN that Finjan would be seeking leave
19   to supplement its contentions once PAN produced the missing code, so PAN cannot claim surprise.

20   (See, e.g., Dkt No. 132-19 (Finjan Opp. to PAN’s Mot. to Strike, Ex. R) at p. 2 (March 4, 2021 email

21   from Smith to Van Nort stating “Finjan reserves its rights to seek leave from the Court to amend its

22   infringement contentions as it sees fit”); Dkt. No. 133-24 (Id.) at Ex. W, p. 1 (May 17, 2021 email

23   from Smith to Van Nort stating “[s]urely, PAN will not oppose Finjan inspecting the

24          files (and any related source code), and supplementing its infringement contentions as

25   necessary to account for any new non-public information previously unavailable to Finjan despite

26   its diligent efforts to obtain it from PAN before serving its infringement contentions”).) Finjan also

27   made this clear in its infringement contentions, pointing out that particular claim limitations are, for

28   example, “implemented by at least the source code cited below and the             files, which to date,

                                            9             Case No. 4:14-cv-04908-PJH
                 FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
         Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 13 of 17




 1   PAN has not produced despite repeated requests by Finjan.” (Dkt. No. 133-11 (Finjan’s Opp. to
 2   PAN’s Mot. to Strike, Ex. H) at p. 12.) Accordingly, Finjan acted with diligence in identifying the

 3   additional PAN materials it needed for its infringement contentions and could not have discovered

 4   them earlier due to PAN’s failure to produce them.

 5          As to diligence in amending its contentions, Finjan has been diligent in working with its

 6   expert to review and analyze the late-produced code and then amend its infringement contentions

 7   accordingly. Even after PAN made the                       files available for inspection on April 8,

 8   2021, PAN continued to delay in producing additional source code requested by Finjan (including

 9   the source code for Traps) and the missing technical documentation, despite repeated requests by

10   Finjan. (See, e.g., Exh. 2 (June 29, 2021 email from Van Nort to Terhufen) at p. 10 (May 28, 2021

11   email from Smith to PAN’s counsel identifying post-2015 versions of Traps as “missing from

12   PAN’s source code production”); Id. at 8 (June 4, 2021 email from Smith to Van Nort asking

13   “[w]hen will PAN make this new Traps source code available for inspection?”).) Finjan planned to

14   supplement its contentions after PAN produced all of the missing source code and technical

15   documents. But as PAN’s delay continued through May and into June, Finjan felt it could wait no

16   longer in preparing this first set of amended contentions based on the                     files made

17   available in April. Finjan’s expert reviewed the                   files in June, and Finjan prepared

18   its amended infringement contentions immediately thereafter and then notified PAN that it would
19   seek leave to serve the amended contentions. Thus, Finjan has been diligent in supplementing, and

20   PAN cannot complain due to its own delay in producing source code and documents.4 See

21   Synchronoss Techs., Inc. v. Dropbox Inc., No. 416CV00119HSGKAW, 2018 WL 2984850, at *4

22   (N.D. Cal. June 14, 2018) (“Plaintiff was diligent in seeking amendment of its infringement

23   contentions . . . given that it sought leave to amend a few days after completing its review of

24   Defendant’s source code per the parties’ agreement.”).

25          With regard to the pinpoint source code citations, Finjan reiterates the points it makes in its

26   opposition to PAN’s motion to strike (Dkt. No. 133-4 at pp. 16-21): (1) at the Case Management

27
     4
28     Finjan believes it will likely have to seek leave to amend its infringement contentions again after
     it has analyzed the missing Traps source code, which PAN produced on June 29, 2021, and the
     technical documents PAN has not yet produced but says it will produce by July 31, 2021.
                                                         10                   Case No. 4:14-cv-04908-PJH
                 FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
        Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 14 of 17




 1   Conference, the Court denied PAN’s request to require Finjan to provide pinpoint citations to source

 2   code; (2) the Patent Local Rules do not require pinpoint citations to source code; (3) Finjan’s original

 3   contentions are sufficient to put PAN on notice of Finjan’s infringement theories, providing detailed

 4   narratives explaining how PAN’s source code files and other evidence meet the claim limitations;

 5   and (4) PAN should not be heard to complain about the lack of pinpoint citations to source code

 6   when PAN had not even produced much of the source code for the accused products until after the

 7   contentions were due.

 8          Despite those arguments, and while Finjan maintains pinpoint citations to source code are

 9   not required, Finjan has included pinpoint citations in its amended contentions to cure any supposed

10   defect about which PAN complains. See Comcast Cable Commc’ns, LLC v. OpenTV, Inc., No. C

11   16-06180 WHA, 2017 WL 2630088, at *6 (N.D. Cal. June 19, 2017) (“While some courts have

12   required a party asserting infringement to show good cause before being granted leave to amend

13   initial contentions, many have simply compelled the asserting party to file compliant infringement

14   contentions.”) (quoting Geovector Corp. v. Samsung Elecs. Co. Ltd., Case No. 16-cv-02463-WHO,

15   2017 WL 76950, at *7 (N.D. Cal. Jan. 9, 2017)). After receiving PAN’s motion to strike, Finjan

16   and its expert worked diligently to review the individual source code files, identify the relevant

17   portions on a line-by-line basis, and then incorporate those pinpoint citations into the amended

18   contentions. Finjan has even done so for the late-produced                           files, which it is
19   including in its amended contentions for the first time. And in addition to providing pinpoint

20   citations, Finjan added additional narrative, explaining precisely how the identified source code

21   meets the limitations of the asserted claims with the level of detail typically seen only in expert

22   reports, not infringement contentions. After Finjan has finished analyzing the Traps source code

23   PAN made available on June 29, 2021, Finjan will include pinpoint citations to that code in any

24   further amendment, as necessary.

25          For all the foregoing reasons, good cause exists to grant Finjan leave to amend its

26   infringement contentions.

27

28

                                            11            Case No. 4:14-cv-04908-PJH
                 FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
        Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 15 of 17




 1          B.      PAN Will Not Suffer Any Prejudice.
 2          PAN will not be prejudiced if the Court grants Finjan leave to amend. Indeed, PAN has only

 3   itself to blame for producing the                  files after the deadline for Finjan’s infringement

 4   contentions. Finjan could not have included those files in its original contentions because PAN had

 5   not produced them. In the discovery correspondence cited above—and even in the contentions

 6   themselves—Finjan told PAN that its production was incomplete and Finjan would seek leave to

 7   supplement its contentions after PAN produced the necessary documents. Now that PAN has

 8   produced the                  files, Finjan is in a position to supplement its infringement contentions

 9   to include them. PAN also will not suffer prejudice by granting Finjan leave to include pinpoint

10   citations to source code. Indeed, that is what PAN has asked for in its motion to strike, and Finjan

11   now seeks to provide them, despite maintaining they are not required.

12          Finjan’s amended contentions do not add new theories nor add new accused products.

13   Brandywine Commc’ns Techs., LLC v. AT&T Corp., No. C 12-2494 CW, 2014 WL 1569544, at *16

14   (N.D. Cal. Apr. 18, 2014) (permitting “supplemental contentions [that] essentially expand on

15   [plaintiff’s] previous infringement contentions and do not add any new patent claims or products”).

16   As a result, the notice provided in Finjan’s infringement contentions of April 1 continues. Finjan is

17   only identifying newly produced evidence and pinpoint citations to source code. Consequently,

18   there is no prejudice to PAN, and the claim construction process the parties are currently undertaking
19   is not impacted. See Symantec Corp. v. Acronis Corp., Case No.: 11–5310 EMC (JSC), 2013 WL

20   5368053, at *3 (N.D. Cal. Sept. 25, 2013) (noting the Pat L.R. is designed to eliminate the “shifting

21   sands” approach to claim construction).

22          PAN has ample time remaining in fact discovery to address Finjan’s supplemental

23   infringement contentions. Fact discovery is in its early stages. Only one deposition has been taken,

24   and that was in 2015. The Court has not yet set a date for the close of fact discovery, and expert

25   discovery has not begun. This District has found no prejudice in permitting amendments at this

26   stage in the case. See, e.g., Altera Corp. v. PACT XPP Techs., AG, No. 14-cv-02868-JD, 2015 WL

27   928122, at *2 (N.D. Cal. Feb. 19, 2015) (finding no undue prejudice where close of fact discovery

28   is months away) (citing Yodlee, Inc. v. CashEdge, Inc., No. C 05–01550 SI, 2007 WL 1454259, at

                                            12            Case No. 4:14-cv-04908-PJH
                 FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
           Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 16 of 17




 1   *3 (N.D. Cal. May 17, 2007) (finding that two months remaining in fact discovery provided “ample

 2   time” to react to proposed amendments)). In fact, Finjan’s amended contentions will assist PAN in

 3   its investigation into Finjan’s claims because they provide exemplary pinpoint citations to the source

 4   code. Moreover, given the many months of fact discovery remaining, Finjan’s supplementation will

 5   not require any modifications to the case schedule. Synchronoss Techs., Inc., 2018 WL 5619743, at

 6   *6 (finding no prejudice where the case schedule would not be interrupted by the amendment).

 7   IV.      CONCLUSION
 8            For all of the above reasons, Finjan respectfully requests that the Court grant its motion for

 9   leave to amend its infringement contentions to add information received from PAN after the

10   infringement contentions were due and to provide the very information PAN complains about in its

11   motion to strike, i.e., pinpoint citations to source code.

12

13   Dated: July 19, 2021                           Respectfully Submitted,

14                                                  /s/ Phillip W. Goter
                                                    Juanita R. Brooks (CA SBN 75934)
15
                                                    brooks@fr.com
16                                                  Roger A. Denning (CA SBN 228998)
                                                    denning@fr.com
17                                                  Frank J. Albert (CA SBN 247741)
                                                    albert@fr.com
18                                                  K. Nicole Williams (CA SBN 291900)
19                                                  nwilliams@fr.com
                                                    Jared A. Smith (CA SBN 306576)
20                                                  jasmith@fr.com
                                                    Tucker Terhufen (CA SBN 311038)
21                                                  terhufen@fr.com
                                                    FISH & RICHARDSON P.C.
22                                                  12860 El Camino Real, Ste. 400
23                                                  San Diego, CA 92130
                                                    Telephone: (858) 678-5070 / Fax: (858) 678-5099
24
                                                    Aamir Kazi (Pro Hac Vice)
25                                                  kazi@fr.com
                                                    Lawrence Jarvis (Pro Hac Vice)
26                                                  jarvis@fr.com
                                                    FISH & RICHARDSON P.C.
27
                                                    1180 Peachtree St. NE, 21st floor
28                                                  Atlanta, GA 30309
                                                    Telephone: (404) 892-5005 / Fax: (404) 892-5002

                                             13            Case No. 4:14-cv-04908-PJH
                  FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
     Case 4:14-cv-04908-PJH Document 144-3 Filed 07/19/21 Page 17 of 17




 1                                   Phillip W. Goter (Pro Hac Vice)
                                     goter@fr.com
 2                                   FISH & RICHARDSON P.C.
                                     3200 RBC Plaza, 60 South Sixth Street
 3
                                     Minneapolis, MN 55402
 4                                   Telephone: (612) 335-5070 / Fax: (612) 288-9696

 5                                   Susan E. Morrison (Pro Hac Vice)
                                     morrison@fr.com
 6                                   FISH & RICHARDSON P.C.
                                     222 Delaware Ave., 17th Floor
 7                                   P.O. Box 1114
 8                                   Wilmington, DE 19801
                                     Telephone: (302) 652-5070 / Fax: (302) 652-0607
 9
                                     Tracea Rice (Pro Hac Vice)
10                                   trice@fr.com
                                     FISH & RICHARDSON P.C.
11                                   1000 Maine Ave. Ste. 1000
12                                   Washington, DC 20024
                                     Telephone: (202) 783-5070 / Fax: (202) 783-2331
13

14                                   Attorneys for Plaintiff FINJAN LLC
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                      14            Case No. 4:14-cv-04908-PJH
           FINJAN’S MOTION FOR LEAVE TO AMEND INFRINGEMENT CONTENTIONS
